Case 1:18-cr-10436-PBS Document 60-1 Filed 12/12/19 Page 1 of 2

®JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

Criminal Case Cover Sheet

Place of Offense:

City Wobum, Marlborough, Sharon

Category No.

 

County —_Middlesex and Norfolk

 

Defendant Information:

Defendant Name Ahmedelhadi Yassin Serageldin

U.S. District Court - District of Massachusetts

Investigating Agency FBI: NCIS

Related Case Information:

Case No.
New Defendant

Superseding Ind./ Inf, x

Same Defendant X

Magistrate Judge Case Number
Search Warrant Case Number See Additional Information
R 20/R 40 from District of

18-CR-10436-PBS

 

 

Juvenile:

[| Yes No

 

Is this person an attorney and/or a member of any state/federal bar:

Alias Name

[| Yes No

Ahmed Serageldin, Ahmed Elhadi Yassin Saregeldin

 

Address (City & State) Sharon, MA

Birth date (Yr only); 1953 SSN (last4#);_ 8231

Defense Counsel if known:

George W. Vien

Sex M Race: Nationality: USA

Address 260 Franklin St., Ste. 1600

 

 

Bar Number

U.S. Attorney Information:

AUSA Scott L. Garland

Boston, MA 02110

 

Bar Number if applicable  _650358

 

Interpreter: [ | Yes [¥]No

List language and/or dialect:

 

Victims: [_ ]ves No If yes, are there multiple crime victims under 18 USC§3771(d)(2) [ ] Yes [ | No

Matter to be SEALED:
(Warrant Requested
Location Status:

Arrest Date 11/20/2018

[ Yes

[¥] No

Regular Process [ ] In Custody

 

[_ ]Already in Federal Custody as of
[Already in State Custody at

in

[_ Serving Sentence

 

 

[Awaiting Trial

 

[Von Pretrial Release: Ordered by:

Charging Document:

Total # of Counts:

Magistrate Judge Kelley on

11/30/2018

 

 

[_ ]complaint

[_ ]Petty —— [__|Misdemeanor ——— Felony

Continue on Page 2 for Entry of U.S.C. Citations

Information

[| Indictment

I hereby certify that the case numbers of any prior prgceedings before a Magistrate Judge are

accurately set forth above.

Date: 12/12/2019 g

Signature of AUSA: bit Atel
fey oe
Case 1:18-cr-10436-PBS Document 60-1 Filed 12/12/19 Page 2 of 2

JS 45 (5/97) (Revised U.S.D.C, MA 12/7/05) Page 2 of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk): 18-CR-10436-PBS

Name of Defendant Ahmedelhadi Yassin Serageldin

U.S.C. Citations
Index Key/Code Description of Offense Charged

Set 1 18 U.S.C. § 793(e) Willfully Retaining National Defense Information

Set2 18 U.S.C. § 793(h) Forfeiture

Count Numbers

 

 

Set 3

 

 

Set 4

 

 

Set 5

 

 

Set 6

 

 

Set 7

 

 

Set 8

 

 

Set 9

 

 

Set 10

 

 

Set 11

 

 

Set 12

 

 

Set 13

 

 

Set 14

 

 

Set 15

 

 

ADDITIONAL INFORMATION: 17-MJ-6084-MPK; 17-MJ-6085-MPK; 17-MJ-6107-MPK; 17-MJ-6108-MPK;

 

17-MJ-6189-MPK; 17-MJ-6207-MPK; 18-MJ-6034-MPK; 18-MJ-6035-MPK

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
